   ------·---


       Case: 4:20-cv-00917-NAB Doc. #: 1 Filed: 07/13/20 Page: 1 of 4 PageID #: 1


    RECEnlED
                                      U.S. District Court
     JUL 1 3 2020                          Central District
   U.S. District Court                     80 Lafayette St.
 Eastern District oi MO
                                     Jefferson City, Mo 65101                         - 05/25/2020

Eric Nicholson u/a                               )     Missouri Department of Social Service
ERIC NICHOLSON 1n pro per                       )      Family support Division/ Title 1V-D
1233 Belt ave                                    )             Respondent
St. Louis , Missouri 63121                      )       Notice of Rebutt/ Notice of Petition
     Claimant/ Petitioner                       )       ordering Respondent to cease and desist
                                                )       seizing private property without a
cases # 91653807 I# 01365844                     )      contract, Support Order, Demand Judicial
      #51433449                                         Review. Fraud I Swindles documents
                                                        4th Amendment take judicial Notice of
                                                           adjudicate enforceable in State court .
                                                     Howlett v Eose 496. USC 356 Supreme Court 1990
come now Eric Nicholson u/a ERIC NICHOLSON, your demand being competent to testify and
being over the age of21 year old, often first being duly worn according to law to tell the truth to the
facts related herein states that he has first hand knowledge of the facts stated here in and believe these
facts to be true to the best of his knowledge as a natural man.
     I. that this man Eric Nicholson the creditor, is one of the people of these United States of America
         being a creation of God Yashuah and born/ domiciled in one of the several states.
     2. This man Eric Nicholson is a living breathing sentiment being on the land , and natural person
         and therefore is not and can not be any artificial PERSON, and there is exempt from any and
         all identification treatment and requirement as such pursuant to any process , law, code, or
         statues, or any color thereof.
         Raise a Question : How?
Does a separate entity, a private corporation, a collection agency,a foreign Agent, a non- government
entity, a government funded TITLE lV-D , have the rights over a Man property without his consent?
         The federal regulation also contain additional requirement related to the expedited process,
         Processing conducted pursuant to either the expedited judicial or expedited.administrative
         process must presided over by an individual who is not a judge of the court..
         . [Case# 1022-FC02492] ''No Authority" Title lV-D is not positive law.
     3.
                                      US· Supreme Court says.....•
Title 1V-D was not intended to benefit individual children and custodial parents and therefore it does
not constitute a federal right. For from creating an individual entitlement to service the standard is
simply a yard stick for the Secretary to measurement the system to wide performance of the State's
Title lV-D program. Thus the Secretary must look to the aggregate services provided by the State
not whether the need of any particular .person have been satisfied.... As such it does not give rise
to individual rights. Source Blessing v Freestone 520 USC 329(1197).
                                                 Case Law
[I]t cannot be doubled that due process cause of the Fourteenth Amendment protects the fundamental
right of parents to make decisions concerning the care, custody of their children." Troxel v Granville
530 US 2000,or 120 S, Ct 2054 or also 147 LED 2d 4                                         Page 1.-3
              Case: 4:20-cv-00917-NAB Doc. #: 1 Filed: 07/13/20 Page: 2 of 4 PageID #: 2
r

                                            Notice of Rebutt

    42 USC §666 (a)(13) requires the 42 USC §666 (a)(13)(c) notice of non-custodial parent's social
    security account number pursuant to 20 CFR §422.103 is the property of the Social Security
    Administration that was assured to ERIC NICHOLSON in order to obtain benefits from certain US
    agency See Exhibit A SS 5 application PG 4.
            The non- custodian parent is property identified by the SSN account number. Identity means
    sameness in the Law of evidence the fact that a ": subject" " person" or " thing" before the court is the
    same as it represented, claimed or charged to be., Black Law Rev.4 Ed pg880.

                                          Failure to Due Process

                                     31 U.S. Code 3720 Garnishment
    (6)
    If the individual has been reemployed within 12 months after having been involuntarily
    separated from employment, no amount may be deducted from the disposable pay of the
    individual until the individual has been reemployed continuously for at least 12 months.

                                             Fraud and Swindles                     See Attachment A

    Documents of payments received and pay-out are fraud recorded according to 18 USC 341 a felony
    crime. Which follows :
    1.     Falsify records              3. Act under Color of law
    2.     Trespassing                  4. Simulating process under of law

                                                 45 CFR32
    §. 32.4       The Debt rights:_
              To inspect /copy department record related to the debt.
              To enter into written repayment agreement
              To a hearing in accordance with §32.5 concerning debt schedule

    § 32.6 Withholding Order:
            secretary shall send by first class mail an SF-329A letter to Employee and Important Notice to
    Employer as SF 329-B" Wage Garnishment Order" and a SF 329-C Wage Garnishment Worksheet"
    and an SF 329D Employer Certification." to the debtor's employer within 30 Days.
          - Within 15 days business day debtor to make a timely request for a hearing.
                    - If the timely request for a hearing is made by the debtor, within 30 days after a final
                        decision is made than process with garnishment.

    § 32.8 Amount withheld:
          The amount set forth in 15 USC 1673 (A)(2) is amount by which debtor's disposable pay
           exceeds an amount equivalent to thirty times the minimums wage See 29 CFR 870. 10.


                                                                                             Page 2 of3
~-----------------------                                                  ----------------




            Case: 4:20-cv-00917-NAB Doc. #: 1 Filed: 07/13/20 Page: 3 of 4 PageID #: 3




                                         Conclusion Facts I Respondent

             Therefore let it be known that Eric Nicholson is not an obilgor or a non- custodial parent which
    the above facts prove is an " en legis " artificial person and as a " strawman "use as the " iden sonams"
    name of the obligor or debtor, which is listed on re presentment # XXX-XX-XXXX), Let the record now
    reflect that Eric Nicholson is not appearing as the non-custodial parent/obligor and there is no debt,
    obligation(s), arrears, contracts, agreements nor a verbal and there fore he will not dishonor his 32.8
    heritage, or his Genesis 1;26, status as a man possessing inherent Right of equal, free and In dependent,
    Contrasdislinquished from the public Office.

    A man Eric Nicholson Pursuant Missouri and United States Constitutions as well as 45 CFR
    §303.101(c)(4). Require a judicial review of facts and demand dismissal and discharge of all support
    orders crested in violation of 45 CFR 303.101 (a) (4). Due Process and equal protection oflaw were
    violated. I ask the court to demand a return of all monies in refund, copies of all 1099A, to balance my
    books.

    I am Eric Nicholson a man , residing in State of Missouri, as not a " sovereign citizen nor a
    Consitutionist." nor part of my cult or internet movement for he is of sound mind and body and hereby
    declare his natural right and stands upon theses guaranteed in alienable rights to due process of law and
    equal protection of law under (Oregon and United States Constitutions).
    As a man Eric Nicholnson , Pursuant Missouri, and United State Constitutes as well there is in
    agreement with the Supreme Court ruling in Haynes v U.S., 390,U.S. 85, S Ct. 722. Require a judicial
    review of facts and demands , dismissal and discharge of all support orders created in violation of
    Supreme Court ruling in Haynes v U.S., 390,U.S. 85, S Ct. 722, due process and equal protection of
    law were violated.


    ExhibitB

    The intention of this demand to vacate pursuant Federal Rule 60 (b) (4) is to show
    support orders were made in violation of Due Process Rendering all support orders Void
    AB INITTO (From the beginning) requiring this court to Void Support Order
    Immediately...


                                                                             Eric Nicholson a/u ERIC NICHOLSON
                                                                                         A natural Man


    State.ofMissouri, City of St. Louis of           on this __ day _2019, I have presented his or herproofidentification
         of driver license upon me known to be the living person, describe in and who executed the same WITHNESS my hand
                                                      official seal in county and state of Missouri aforesaid this day and 2020 ...



                                                                                                 Notary Public

        cc. Attorney General                                                                                     Page3 of 3
       Case: 4:20-cv-00917-NAB Doc. #: 1 Filed: 07/13/20 Page: 4 of 4 PageID #: 4


 A notary public or other officer completing this certificate verified only the identity of the individual who signed
 the document to which this certificate is attached, and not the truthfulness, accuracy, or Validity of that document

 STATE of MISSOURI
 County of St. Louis



 On·    .,LI ~H<j
       f'r                 ~
                before me, ~~ C'Xsujl a,;)

 --'---------____,,~roved         to me on the basis of satisfactory evidence to be the person who name
 is',~ubscribed towithin instrument and acknowledge to me that (they) executed the same in their
  authorized capacity and, that by (their) signature on the instrument the person, or the entity upon '>
. behalf of which the person acted, executed the instrument.

 I certify under PENALTY OF PERJURY under laws of the State of Missouri that the foregoing
 paragraph is true and correct..

                                                       Signature

                  SHERON L. DOUGLAS
                Notary Public, Notary Seal
                    State of Missouri
                    St. Louis County
                 Commission# 13693260
             My Commission Expires 10-21~2021
